RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-4788-16T1
                                                                    A-4789-16T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.C.B. and R.A.B., Sr.,

     Defendants-Appellants.
_______________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF C.Z.K.B., a Minor.
_______________________________________

                   Submitted October 1, 2018 – Decided October 10, 2018

                   Before Judges Sabatino, Haas and Mitterhoff.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FG-07-0133-17.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant S.C.B. (Mark E. Kleiman, Designated
                   Counsel, on the briefs).
               Joseph E. Krakora, Public Defender, attorney for
               appellant R.A.B., Sr. (Richard A. Foster, Assistant
               Deputy Public Defender, of counsel and on the briefs).

               Gurbir S. Grewal, Attorney General, attorney for
               respondent (Jason W. Rockwell, Assistant Attorney
               General, of counsel; Diane L. Scott, Deputy Attorney
               General, on the brief).

               Joseph E. Krakora, Public Defender, Law Guardian,
               attorney for minor (Cory H. Cassar, Designated
               Counsel, on the brief).

PER CURIAM

        In these consolidated guardianship appeals, the biological mother S.C.B.

(A-4788-16) and the biological father R.A.B. (A-4789-16) appeal the Family

Part's termination of their parental rights as to their daughter C.Z.K.B., who is

currently two years old. 1 The parents have been involved with the Division of

Child Protection and Permanency ("Division") before, with their rights to their

two older children (L.B. and R.A.B., Jr.) having been previously terminated.

Those terminations were upheld by this court on appeal in an unpublished

opinion. See Div. of Child Prot. and Permanency v. R.A.B. and S.C.P., Nos. A-

3838-15 and A-4496-15 (App. Div. June 2, 2017).




1
    We use initials to protect the parties' privacy. R. 1:38-3(d)(12).
                                                                         A-4788-16T1
                                          2
      The Division removed C.Z.K.B. when the child was released from the

hospital after birth in June 2016. The father is a convicted registered sex

offender, arising out of his sexual assault of his eight-year-old cousin. The

father is on Community Supervision for Life and he has not been permitted to

have custody of a minor child without court approval. The mother is cognitively

disabled.

      As of the time of this trial, the Division planned to have C.Z.K.B. placed

with the same resource family that has been taking care of her older brother,

R.A.B., Jr. The older sister is in a different resource home. The three siblings

have been having monthly visits with one another. The parents' relatives have

been ruled out as feasible caretakers.

      After a guardianship complaint was filed, Dr. Zachary Yeoman conducted

a psychological evaluation on both parents and a bonding evaluation between

the mother and the child. Dr. Yeoman also performed a psychosexual evaluation

of the father. Dr. James Reynolds evaluated the father as well.

      The mother was granted visitation while the litigation was pending, but

the father was not. The father requested a best interests hearing, which was held

before Presiding Judge David B. Katz in May 2017. Dr. Reynolds testified for

the father at that hearing and Dr. Yeoman testified for the Division.         Dr.


                                                                         A-4788-16T1
                                         3
Reynolds opined that there is no indication the father would present a risk of

sexual harm to his daughter, stating that his interview, testing scores, and

behavior while on parole have not shown such a risk. Dr. Yeoman countered

that the father does present such a risk, albeit a low one. The expert pointed to

such things as the father's diagnoses of bipolar disorder and schizophrenia, his

suicidal thoughts, his need for mental health counseling, and his lack of full

candor in his interview session. The trial court denied the father's pretrial

request for visitation, finding that it would not be in the best interests of the

child.

         During the ensuing guardianship trial, Dr. Alison Strasser Winston (who

had testified in the prior case regarding the parents' two older children),

caseworker Latoya Jones, and Dr. Yeoman testified. Dr. Reynolds and Dr.

Yeoman's testimony at the pretrial best interests hearing was incorporated into

the trial record, with the consent of counsel.

         Dr. Winston opined that the mother continues to have cognitive

limitations that impede her ability to care for a child. According to Dr. Winston,

the mother lacks insight into her parental incapacity and does not understand

why her children have been taken away from her. Dr. Winston did not believe

the mother's limitations could be addressed successfully with additional


                                                                          A-4788-16T1
                                        4
services, and opined that the mother has not benefited from the parenting classes

she attended.

      Dr. Winston agreed with Dr. Yeoman that the father is not fit to care for

the child. She noted the father's continued denial of his past sex offense, his

lack of appreciation of his children's needs, and his contradictory statements

about whether his time with C.Z.K.B. would need to be supervised.

      In his amplified testimony at trial, Dr. Yeoman continued to opine that the

father is not suitable to care for the child, principally because he has unaddressed

mental health and substance abuse issues. As to the mother, Dr. Yeoman opined

that her ongoing cognitive limitations render her unsuitable to raise the child

and that she cannot provide the child with a stable and safe environment. He

added that the bonding evaluation showed the mother is not the child's primary

attachment nor a central figure in her life.

      The defense did not call Dr. Reynolds at trial, but relied with consent on

a transcript of his prior testimony and his written report. Dr. Reynolds did not

evaluate the mother and his expert opinions are thus confined to the father.

      In a thorough oral decision issued on June 23, 2017, Judge Katz concluded

the Division had proven all four statutory factors under N.J.S.A. 30:4C:15.1(a),

and ordered both parents' rights terminated. The judge found the testimony of


                                                                            A-4788-16T1
                                         5
the Division's experts, Drs. Winston and Yeoman, to be credible, as well as that

of the caseworker. The judge found the defense expert, Dr. Reynolds, was

credible only as to the father's propensity to reoffend but not as to anything else ,

noting in particular that Dr. Reynolds did not analyze how visitation would be

in the child's best interests.

      On appeal, the father challenges the trial court's decision on only the first

and second prongs of the statute and also raises some evidentiary issues. The

mother challenges the court’s findings on all four prongs. The Law Guardian

joins with the Division in advocating that we affirm the court's decision.

      The scope of review on appeals from orders terminating parental rights is

limited. In such cases, the trial court's findings generally should be upheld so

long as they are supported by "adequate, substantial, and credible evidence."

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552 (2014). A

decision in this context should only be reversed or altered on appeal if the trial

court's findings were "so wholly unsupportable as to result in a denial of justice."

N.J. Div. of Youth & Family Servs. v. P.P., 180 N.J. 494, 511 (2004). This court

must give substantial deference to the trial judge's opportunity to have observed

the witnesses first hand and to evaluate their credibility. R.G., 217 N.J. at 552.

This court also must recognize the considerable expertise of the Family Part,


                                                                             A-4788-16T1
                                         6
which repeatedly adjudicates cases brought by the Division under Title 9 and

Title 30 involving the alleged abuse or neglect of children. See, e.g., N.J. Div.

of Youth & Family Servs. v. F.M., 211 N.J. 420, 448 (2012); N.J. Div. of Youth

& Family Servs. v. L.J.D., 428 N.J. Super. 451, 476 (App. Div. 2012).

      On the whole, we must adhere to the deference we owe to the Family Part

judge who presided not only over the guardianship trial but also the pretrial best

interests hearing.   The judge articulated a reasonable basis for finding the

Division's two expert witnesses more credible in their evaluations than the

defense expert. See Angel v. Rand Express Lines, Inc., 66 N.J. Super. 77, 85-

86 (App. Div. 1961) (recognizing a trial court acting as fact-finder is free to

accept or reject the testimony of any party's expert, in full or in part).

      The father argues that he made more of an effort to have contact with his

daughter here than the father in In re Guardianship of D.M.H, 161 N.J. 365

(1999). That may be so, but, as Judge Katz noted, the father in the present case

still delayed for five months in requesting a best interest hearing.

      We reject the father's argument that the trial court violated Rule 5:12-1(f)

by adopting prior findings from the best interests hearing. Defendants consented

to that prior evidence being considered, so any alleged error was invited. N.J.

Div. of Youth & Family Servs. v. M.C., III, 201 N.J. 328, 340-42 (2010). The


                                                                             A-4788-16T1
                                         7
father was given a fair opportunity at the guardianship trial to cross-examine the

Division experts (which he did) and put on opposing live testimony (which he

did not do).

      We also reject the father's claims of lack of due process and fair notice of

the Division's claims. Trial counsel did not object on hearsay grounds to certain

facts and data from other sources considered by Dr. Yeoman under N.J.R.E. 703.

We are unpersuaded by his argument that Dr. Yeoman provided inadmissible

"net opinions," an argument that was not raised below with a timely objection,

and we discern no plain error.

      The mother's contentions of trial error also are not persuasive.        The

analysis upheld in the prior appeal with respect to the mother still pertains to

her. Judge Katz reasonably found she has not progressed to the point of being

a capable independent caretaker. The Division's experts both found that it would

not cause more harm than good to terminate defendants' parental rights.

      The mother criticizes Dr. Winston for not doing a bonding evaluation of

her with C.Z.K.B., as opposed to her two older children. That omission was

compensated for by the testimony of Dr. Yeoman, who did evaluate the mother's

interactions with C.Z.K.B. and opined that termination was in the child's best

interests.


                                                                          A-4788-16T1
                                        8
      Although this two-year-old child is young, and she has a new caregiver

who was not the subject of a bonding evaluation, there is nonetheless substantial

evidence to support the trial court's decision.

      We affirm, essentially for the sound reasons articulated by Judge Katz in

his detailed oral opinion.




                                                                         A-4788-16T1
                                         9